Citation Nr: 1210469	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a urinary disability, claimed as secondary to Meniere's disease.

3.  Entitlement to service connection for a colon disability, claimed as secondary to Meniere's disease.

4.  Entitlement to service connection for a spinal disability, claimed as secondary to Meniere's disease.

5.  Entitlement to service connection for partial paralysis, claimed as secondary to Meniere's disease.

6.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his brother


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to July 1961.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for tinnitus.  It is also on appeal from a September 2009 rating decision that denied service connection for Meniere's disease, and a March 2010 rating decision that denied the remaining claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that these claims require additional development.  

A March 2009 VA medical opinion provides that the Veteran's tinnitus was not due to noise exposure during active duty.  A May 2011 VA medical opinion provides that the Veteran's Meniere's disease was not due to or aggravated by the Veteran's military noise exposure or his service-connected hearing loss.  The VA examiners based their opinions on a review of the Veteran's service and post service medical history.  The Board observes that at the time of the examinations, the claims file did not contain post-service medical records addressing the Veteran's claimed disability dated before 1985.  

During an October 2011 hearing before the undersigned Veterans Law Judge, the Veteran submitted medical opinions from his longtime private treating physician.  In the opinions, dated in September and October 2011, the private physician stated that he began treating the Veteran in the 1960s for symptoms, including ringing in the ears, that were related to the Meniere's disease that was diagnosed [in the 1980s].  The examiner stated the opinion that the Veteran's Meniere's disease was related to the [blast] injury the Veteran suffered while serving in the armor division.  The Veteran submitted corresponding treatment records from this private physician dated from 1969 to 1976.  

In light of these recently submitted post-service medical records, the Board finds that the March 2009 and May 2011 VA medical opinions are inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Veteran's secondary service connection claims are inextricably intertwined with the claim for service connection for Meniere's disease being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who provided the March 2009 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including all post service treatment records in the claims file, in order to fully address: (1) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's tinnitus was incurred during active duty due to or as a result of the blast injury.  

The examiner is requested to provide a rationale for any opinion expressed, which should include an opinion as to the significance, if any, of the September and October 2011 private medical opinions (which relate that the Veteran had ringing in the ears in the 1960s), along with the corresponding medical records dated from 1969 to 1976.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Forward the Veteran's claims folder to the examiner who provided the May 2011 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including all post service treatment records in the claims file, in order to fully address: (1) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's Meniere's disease was incurred during active duty due to or as a result of the blast injury.  

The examiner is requested to provide a rationale for any opinion expressed, which should include an opinion as to the significance, if any, of the September and October 2011 private medical opinions (which relate that the Veteran had symptoms of Meniere's disease in the 1960s, and that the Veteran's Meniere's disease was related to the inservice blast injury), along with the corresponding medical records dated from 1969 to 1976.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


